Order entered December 8, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01338-CV

                    IN THE INTEREST OF J.H. AND J.H., CHILDREN

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-30004-2015

                                           ORDER
       We GRANT appellant’s December 4, 2015 unopposed motion for an extension of time to

file a brief. Appellant shall file a brief by DECEMBER 18, 2015. We caution appellant that no

further extension will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE